       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 1 of 39




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 COALITION FOR GOOD
 GOVERNANCE et al.,

             Plaintiffs,

       v.                                         CIVIL ACTION NO.
                                                  1:21-cv-02070-JPB
 BRIAN KEMP et al.,

             Defendants.

                                      ORDER

      Before the Court is Plaintiffs Coalition for Good Governance, Adam Shirley,

Ernestine Thomas-Clark, Antwan Lang, Patricia Pullar, Judy McNichols, Jackson

County Democratic Committee, Georgia Advancing Progress Political Action

Committee, Ryan Graham, Rhonda Martin, Jeanne Dufort, Aileen Nakamura,

Elizabeth Throop and Bradley Friedman’s (collectively “Plaintiffs”) Motion for

Preliminary Injunction (“Motion”). ECF No. 15. After due consideration of the

briefs, accompanying evidence and oral argument, the Court finds as follows:

      I.    BACKGROUND

      Plaintiffs filed this action seeking a declaration that certain provisions of

Georgia Senate Bill 202 (“SB 202”) violate the United States Constitution and/or
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 2 of 39




the Voting Rights Act. Governor Brian Kemp signed SB 202 into law on March

25, 2021.

      In the instant Motion, Plaintiffs ask the Court to issue a preliminary

injunction enjoining the implementation of the following sections of SB 202:

      • O.C.G.A. § 21-2-568.1 (the “Observation Rule”)

            The Observation Rule prohibits a person from “intentionally observ[ing]
            an elector while casting a ballot in a manner that would allow such
            person to see for whom or what the elector is voting.”

      • O.C.G.A. § 21-2-568.2 (the “Photography Rules”)

            The Photography Rules proscribe the use of photographic or other
            electronic monitoring or recording devices to (i) “[p]hotograph or record
            the face of an electronic ballot marker while a ballot is being voted or
            while an elector’s votes are displayed on such electronic ballot marker”
            (“Photography Rule I”) or (ii) to “[p]hotograph or record a voted ballot”
            (“Photography Rule II”).

      • O.C.G.A. § 21-2-386(a)(2)(B)(vii) (the “Communication Rule”)

            The Communication Rule precludes election “monitors” and “observers”
            from “[c]ommunicating any information that they see while monitoring
            the processing and scanning of the absentee ballots, whether intentionally
            or inadvertently, about any ballot, vote, or selection to anyone other than
            an election official who needs such information to lawfully carry out his
            or her official duties.” The rule’s prefatory statement separately
            establishes that such communications are prohibited “[w]hile viewing or
            monitoring” the absentee ballot opening and scanning process. Id. § 21-
            2-386(a)(2)(B).

      • O.C.G.A. §§ 21-2-386(a)(2)(A) and (a)(2)(B)(vi) (the “Tally Rules”)

            Section (a)(2)(A) (“Tally Rule I”) prohibits any person from tallying,
            tabulating or estimating the absentee ballots cast, attempting to do so or


                                            2
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 3 of 39




          causing a ballot scanner or any other equipment to produce any such tally
          or estimate until polls close on the day of the primary, election or runoff.

          Section (a)(2)(B)(vi) (“Tally Rule II”) applies specifically to election
          “monitors” and “observers” and similarly prohibits them from tallying,
          tabulating or estimating the absentee ballots cast or attempting to do so.
          Tally Rule II’s prohibitions are, however, in effect only “[w]hile viewing
          or monitoring” the absentee ballot opening and scanning process.

      • O.C.G.A. § 21-2-381(a)(1)(A) (the “Ballot Application Rule”)

          The Ballot Application Rule provides that an application for an absentee
          ballot must be submitted “not earlier than 78 days or less than 11 days
          prior to the date of the primary or election, or runoff of either, in which
          the elector desires to vote.”

The Observation and Photography Rules became effective on March 25, 2021, and

the remaining challenged rules became effective on July 1, 2021.

      Plaintiffs oppose the specified rules on one or more of the following

grounds: undue burden on the right to vote, abridgement of free speech and void

for vagueness. 1 They contend that the rules violate their rights under the First

Amendment and the Due Process Clause of the Fourteenth Amendment. 2

      Defendants Brian Kemp, Brad Raffensperger, Rebecca N. Sullivan, Anh Le,

Matthew Mashburn and Sara Ghazal (collectively “State Defendants”) and

Intervenor Defendants Republican National Committee, National Republican



1
  All rules, except the Ballot Application Rule, provide for criminal penalties
ranging from a misdemeanor to a felony.
2
  Plaintiffs’ Motion concerns only a subset of the claims alleged in the Complaint.

                                          3
         Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 4 of 39




Senatorial Committee, National Republican Congressional Committee and Georgia

Republican Party, Inc. (collectively “Intervenor Defendants”) oppose the Motion

on the merits. State Defendants also challenge Plaintiffs’ standing to bring this

suit.

        II.   DISCUSSION

        The Court addresses State Defendants’ standing argument first, given the

Court’s obligation “‘to ensure it is presented with the kind of concrete controversy

upon which its constitutional grant of authority is based.’” Cuban Am. Bar Ass’n,

Inc. v. Christopher, 43 F.3d 1412, 1422-23 (11th Cir. 1995) (quoting Hallandale

Professional Fire Fighters Local 2238 v. City of Hallandale, 922 F.2d 756, 759

(11th Cir. 1991)).

              A.     Standing

        To satisfy standing requirements under Article III, a plaintiff must show:

“(1) it has suffered an ‘injury in fact’ that is (a) concrete and particularized and (b)

actual or imminent, not conjectural or hypothetical; (2) the injury is fairly traceable

to the challenged action of the defendant; and (3) it is likely, as opposed to merely

speculative, that the injury will be redressed by a favorable decision.” Friends of

the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000)

(quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). These


                                           4
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 5 of 39




requirements ensure federal courts adjudicate only actual “cases” and

“controversies.” A&M Gerber Chiropractic LLC v. GEICO Gen. Ins. Co., 925

F.3d 1205, 1210 (11th Cir. 2019).

                    1.     Injury

      State Defendants challenge the standing of both the individual and

organization plaintiffs to bring this suit.

                           a.     Individual Plaintiffs

      “When an individual is subject to the threatened enforcement of a law, an

actual arrest, prosecution, or other enforcement action is not a prerequisite to

challenging the law.” Wollschlaeger v. Governor of Fla., 848 F.3d 1293, 1304

(11th Cir. 2017) (internal punctuation omitted) (quoting Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014)). “The plaintiff’s own action (or inaction) in

failing to violate [a] law eliminates the imminent threat of prosecution, but

nonetheless does not eliminate Article III jurisdiction.” MedImmune, Inc. v.

Genentech, Inc., 549 U.S. 118, 129 (2007). Indeed, “[t]he dilemma posed by . . .

putting the challenger to the choice between abandoning his rights or risking

prosecution . . . is ‘a dilemma that it was the very purpose of the Declaratory

Judgment Act to ameliorate.’” Id. at 129 (quoting Abbott Lab’ys v. Gardner, 387

U.S. 136, 152 (1967)). Therefore, courts allow a plaintiff to bring a pre-


                                              5
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 6 of 39




enforcement suit “when he has alleged an intention to engage in a course of

conduct arguably affected with a constitutional interest, but proscribed by a statute,

and there exists a credible threat of prosecution.” Wollschlaeger, 848 F.3d at 1304

(internal punctuation omitted).

      In Wollschlaeger, the Eleventh Circuit Court of Appeals found that the

plaintiff doctors had demonstrated an injury sufficient for the purposes of standing

where they sought to challenge a new statute that prohibited them from discussing

firearm safety with their patients, although they had ceased those discussions as a

result of the statute’s enactment. Id. The court explained that “[w]here the

‘alleged danger’ of legislation is ‘one of self-censorship,’ harm ‘can be realized

even without an actual prosecution.’” Id. at 1305 (quoting Virginia v. Am.

Booksellers Ass’n, Inc., 484 U.S. 383, 393 (1988)).

      However, the threat of prosecution must be credible. See Am. Booksellers

Ass’n, 484 U.S. at 393 (stating that the court was “not troubled” by a pre-

enforcement suit because the plaintiffs alleged “an actual and well-founded fear

that the [respective] law [would] be enforced against them”). This requirement is

also satisfied where the government has not disavowed prosecuting persons who

violate the challenged legislation. See, e.g., Holder v. Humanitarian L. Project,

561 U.S. 1, 16 (2010) (finding a credible threat of prosecution existed because the


                                          6
         Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 7 of 39




government did not indicate it would forego prosecuting the plaintiffs if they

violated the statute).

       Here, the record shows that individual plaintiffs have changed or intend to

change their behavior in response to SB 202. For example, Plaintiff Jeanne Dufort,

a poll watcher, member of the Vote Review Panel of Morgan County and vocal

critic of Georgia’s election system, testified that she will not vote in person and

may not serve as a poll watcher in future elections to avoid the possibility of

prosecution under the Observation Rule. Dufort Decl. ¶¶ 21-22, ECF No. 15-4.

Plaintiff Bradley Friedman, host of a nationally syndicated radio show that

addresses election security, testified that SB 202’s restrictions will limit his show’s

news reporting activities for upcoming elections. Friedman Decl. ¶ 8, ECF No. 15-

5. As such, the alleged injury—self-censorship or forgoing participation in the

election process—may have already occurred for those plaintiffs who indicated

that they would change their behavior with respect to the July 13, 2021 runoff

elections. 3

       With respect to the threat of prosecution under the challenged provisions,

Plaintiffs submitted evidence of pending complaints against poll watchers for


3
  Since the parties completed briefing on this Motion prior to the July 13, 2021
runoff elections, the record does not reflect whether the respective plaintiffs did, in
fact, change their behavior.

                                           7
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 8 of 39




election monitoring activities that allegedly violated an election statute not at issue

here. Marks Decl. ¶ 11, ECF No. 15-3. Notably, State Defendants did not refute—

either in their papers or during oral argument—Plaintiffs’ contention that any

alleged violations of SB 202 will be “vigorously” prosecuted. Pls.’ Reply Br. 5,

ECF No. 23. Therefore, Plaintiffs have demonstrated a credible threat of

prosecution.

      State Defendants’ reliance on Clapper v. Amnesty International USA, 568

U.S. 398 (2013), to challenge Plaintiffs’ standing is misplaced. Unlike here, the

plaintiffs in Clapper lacked knowledge of the government’s enforcement practices

and failed to provide a credible basis for their fear of prosecution. Id. at 411.

      Similarly, the opinions in City of Los Angeles v. Lyons, 461 U.S. 95 (1983),

and Tsao v. Captiva MVP Restaurant Partners, LLC, 986 F.3d 1332 (11th Cir.

2021), which State Defendants cite as additional reasons to find Plaintiffs lack

standing in this case, do not require a different result. Lyons did not concern a pre-

enforcement challenge to legislation and rather involved a lawsuit regarding a

police restraint method that could be employed by officers at their discretion. See

461 U.S. at 98. Tsao involved an “insubstantial,” “non-imminent” and general

threat of identity theft as a result of a data breach. 986 F.3d at 1345. These cases

are thus quite different from the instant pre-enforcement challenge of SB 202.


                                           8
           Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 9 of 39




       In sum, the Court is satisfied that at least some individual plaintiffs have

demonstrated an actual injury and a credible threat of prosecution for the purposes

of standing to challenge the Observation, Communication, Photography and Tally

Rules. 4

                           b.     Organization Plaintiffs

       “‘[A]n organization has standing to sue on its own behalf if the defendant’s

illegal acts impair its ability to engage in its projects by forcing the organization to

divert resources to counteract those illegal acts.’” Common Cause/Georgia v.

Billups, 554 F.3d 1340, 1350 (11th Cir. 2009) (quoting Fla. State Conf. of NAACP

v. Browning, 522 F.3d 1153, 1165 (11th Cir. 2008)). In Common Cause, the court

found that the plaintiff had established an injury sufficient to challenge a Florida

voting statute because the plaintiff planned to divert resources from its regular

voter registration, mobilization and education activities to a campaign to educate

and assist voters in complying with the new photo identification requirement under

the challenged statute. See id; see also Ga. Latino All. for Hum. Rts. v. Governor

of Ga., 691 F.3d 1250, 1260 (11th Cir. 2012) (stating that a sufficient injury is

demonstrated even when the diversion of resources is only “reasonably



4
 As Plaintiffs’ Complaint shows, these alleged injuries are “arguably affected”
with First and Fourteenth Amendment interests. Wollschlaeger, 848 F.3d at 1304.

                                           9
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 10 of 39




anticipate[d]” (alteration in original)). The court reasoned that this diversion

constituted an adequate injury because it would cause the organization’s

noneconomic goals to suffer. See Common Cause, 554 F.3d at 1350-51.

      In this case, the Complaint alleges that Plaintiff Georgia Advancing Progress

Political Action Committee (“GAPPAC”) has diverted and will continue to divert

resources away from key activities as a result of SB 202. Compl. ¶ 223, ECF No.

1. For example, GAPPAC asserts that SB 202 has forced it to divert resources

from a core activity of translating voting materials into multiple languages for

members of the public to now undertaking education campaigns to explain the

requirements of SB 202. Id. ¶¶ 220, 224-25.

      Plaintiff Coalition for Good Governance (“CGG”) likewise testified that it is

diverting resources to provide advice to its members regarding how to navigate SB

202’s requirements. Marks Decl. ¶ 13, ECF No. 15-3. It also explained that the

challenged provisions have diminished its core activities of monitoring absentee

ballot processing because, among other things, it is now prohibited from reporting

election integrity issues it uncovers. Id. ¶ 27. For example, Marilyn Marks,

Executive Director of CGG, testified that she has recorded video and reported

ballot tabulation issues in the past but intends to curtail her election monitoring

activities in light of SB 202’s provisions. Id. ¶¶ 27, 33.


                                          10
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 11 of 39




      The Court is not persuaded by State Defendants’ unsupported assertion that

CGG’s diversion of resources furthers its organizational purpose and therefore

cannot constitute an injury for standing purposes.

      Based on these facts, the Court finds that GAPPAC’s and CGG’s diversion

of resources to address SB 202’s impact constitutes sufficient injuries for standing

purposes.

                      2.   Traceability and Redressability

      It is well-settled that “[t]o satisfy the causation requirement of standing, a

plaintiff’s injury must be ‘fairly traceable to the challenged action of the defendant,

and not the result of the independent action of some third party not before the

court.’” Jacobson v. Fla. Sec’y of State, 974 F.3d 1236, 1253 (11th Cir. 2020)

(quoting Lujan, 504 U.S. at 560). Additionally, “it must be the effect of the court’s

judgment on the defendant—not an absent third party—that redresses the

plaintiff’s injury, whether directly or indirectly.” Lewis v. Governor of Ala., 944

F.3d 1287, 1301 (11th Cir. 2019) (internal punctuation omitted) (quoting Digit.

Recognition Network, Inc. v. Hutchinson, 803 F.3d 952, 958 (8th Cir. 2015)).

Therefore, the court must be satisfied that a decision in the plaintiff’s favor would

“significantly increase the likelihood that [the plaintiff] would obtain relief that

directly redresses the injury that she claims to have suffered.” Id. (internal


                                          11
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 12 of 39




punctuation and alteration omitted) (quoting Harrell v. Fla. Bar, 608 F.3d 1241,

1260 n.7 (11th Cir. 2010)).

       In Luckey v. Harris, which involved a complaint against the governor of

Georgia and others regarding the state’s provision of legal services to indigent

criminal defendants, the court explained that “[a]ll that is required [for injunctive

relief against a state official] is that the official [sued] be responsible for the

challenged action.” 860 F.2d 1012, 1015 (11th Cir. 1988). Thus, “the state officer

sued must, by virtue of his office, have some connection with the unconstitutional

act or conduct complained of. Whether this connection arises out of general law,

or is specially created by the act itself, is not material so long as it exists.” Id. at

1015-16 (internal punctuation and alteration omitted). The court therefore

concluded that prospective relief could be ordered against the state officers,

including the governor of Georgia, who is generally responsible for enforcing the

state’s laws. Id. at 1016. Specifically, the court explained:

       According to the Georgia constitution, the governor is responsible for
       law enforcement in [the] state and is charged with executing the laws
       faithfully. Ga. Const. Art. 5, § 2, ¶ 2. The governor further has the
       residual power to commence criminal prosecutions, [O.C.G.A.] § 17-
       1-2 (1982), and has the final authority to direct the Attorney General
       to “institute and prosecute” on behalf of the state. Id. § 45-15-35.
       Defendants[, including the Governor,] are therefore appropriate
       parties against whom prospective relief could be ordered.

Id.


                                            12
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 13 of 39




      Relying on this “binding precedent” from Luckey, the Eleventh Circuit

rejected the state officers’ argument in Georgia Latino Alliance that the plaintiffs

did not have standing to sue because the state officers, including the governor of

Georgia, lacked enforcement authority over the challenged immigration statute.

691 F.3d at 1260 n.5. The court emphasized that it was “easily satisfied” that the

plaintiffs met the traceability and redressability requirements to bring a pre-

enforcement, constitutional challenge against the officers, where “[e]ach injury

[was] directly traceable to the passage of [the challenged statute] and would be

redressed by enjoining each provision.” Id. at 1260.

      Following this reasoning, the Court finds that the traceability and

redressability requirements are satisfied in this case. The governor of Georgia is a

defendant here, and the injuries alleged are directly traceable to SB 202, for which

he has enforcement authority. 5




5
  State Defendants concede that they have “authority with respect to civil
enforcement proceedings” regarding the Observation, Communication,
Photography and Tally Rules. Defs.’ Br. 17, ECF No. 21. They do not dispute
that they have general enforcement authority regarding the Ballot Application Rule
and argue only that they play no role in the “processing of absentee ballots for
purposes of the deadline.” Id.

                                          13
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 14 of 39




      In all, the Court finds that the Article III standing requirements are satisfied

by at least Plaintiffs Jeanne Dufort, Bradley Friedman, GAPPAC and CGG. 6

Accordingly, the Court will evaluate the merits of the Motion.

             B.    Merits

      A plaintiff seeking preliminary injunctive relief must show the following:

      (1) a substantial likelihood that he will ultimately prevail on the
      merits; (2) that he will suffer irreparable injury unless the injunction
      issues; (3) that the threatened injury to the movant outweighs
      whatever damage the proposed injunction may cause to the opposing
      party; and (4) that the injunction, if issued, would not be adverse to
      the public interest.

Sofarelli v. Pinellas Cnty., 931 F.2d 718, 723-24 (11th Cir. 1991) (quoting United

States v. Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir.1983)). “[A] preliminary

injunction is an extraordinary and drastic remedy not to be granted unless the

movant clearly establish[es] the burden of persuasion as to each of the four

prerequisites.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (internal

punctuation omitted) (quoting McDonald’s Corp. v. Robertson, 147 F.3d 1301,



6
  “‘Where only injunctive relief is sought, only one plaintiff with standing is
required.’” Gwinnett Cnty. NAACP v. Gwinnett Cnty. Bd. of Registration &
Elections, 446 F. Supp. 3d 1111, 1118 (N.D. Ga. 2020) (quoting Martin v. Kemp,
341 F. Supp. 3d 1326, 1333 (N.D. Ga. 2018)); see also, e.g., Glassroth v. Moore,
335 F.3d 1282, 1293 (11th Cir. 2003) (“Having concluded that those two plaintiffs
have standing, we are not required to decide whether the other plaintiff, the one
who has not altered his behavior . . . , has standing.”).

                                          14
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 15 of 39




1306 (11th Cir.1998)). Granting a preliminary injunction is thus the exception

rather than the rule. See id.

                    1.     Likelihood of Success on the Merits

      A plaintiff seeking preliminary injunctive relief must show a substantial

likelihood that he will ultimately prevail on the merits of his claim. Sofarelli, 931

F.2d at 723. This factor is generally considered the most important of the four

factors, see Garcia-Mir v. Meese, 781 F.2d 1450, 1453 (11th Cir. 1986), and

failure to satisfy the burden here, as with any of the other prerequisites, is fatal to

the claim, see Siegel, 234 F.3d at 1176. The Court addresses the merits of each

claim in turn.

                           a.     First Amendment Claims

      Plaintiffs argue that the Communication and Photography Rules result in

unconstitutional restrictions on their freedom of speech under the First

Amendment.

      The First Amendment prohibits the enactment of laws that abridge the

freedom of speech. See U.S. Const. amend. I. Therefore, governments generally

“ha[ve] no power to restrict expression because of its message, its ideas, its subject

matter, or its content.” Reed v. Town of Gilbert, 576 U.S. 155, 163 (2015) (quoting

Police Dep’t of Chi. v. Mosley, 408 U.S. 92, 95 (1972)). Regulation of speech


                                           15
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 16 of 39




based on the topic discussed or the idea or message expressed is presumptively

unconstitutional and may be justified only if the government proves that the

regulation is narrowly tailored to serve compelling state interests. See id. at 165

(stating that “[a] law that is content based on its face is subject to strict scrutiny

regardless of the government’s benign motive, content-neutral justification, or lack

of ‘animus toward the ideas contained’ in the regulated speech” (quoting

Cincinnati v. Discovery Network, Inc., 507 U.S. 410, 429 (1993))).

      However, the Supreme Court of the United States has “long recognized that

the government may impose some content-based restrictions on speech in

nonpublic forums, including restrictions that exclude political advocates and forms

of political advocacy.” 7 Minn. Voters All. v. Mansky, 138 S. Ct. 1876, 1885-86

(2018). Restrictions on speech in nonpublic forums are subjected to a more limited

review and are constitutional “as long as the regulation . . . is reasonable and not an

effort to suppress expression merely because public officials oppose the speaker’s

view.” Id. at 1885 (quoting Perry Educ. Ass’n v. Perry Loc. Educators’ Ass’n, 460

U.S. 37, 46 (1983)). In other words, where the regulation of speech in a nonpublic



7
 A nonpublic forum is “a space that ‘is not by tradition or designation a forum for
public communication.’” Minn. Voters All. v. Mansky, 138 S. Ct. 1876, 1885
(2018) (quoting Perry Educ. Ass’n v. Perry Loc. Educators’ Ass’n, 460 U.S. 37, 46
(1983)).

                                           16
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 17 of 39




forum is content-based but neutral as to viewpoint, “there is no requirement of

narrow tailoring.” Id. at 1888. Instead, courts employ a lower standard of review,

which requires only that the regulation be “‘reasonable in light of the purpose

served by the forum.’” Id. at 1886 (quoting Cornelius v. NAACP Legal Def. &

Educ. Fund, Inc., 473 U.S. 788, 806 (1985)).

      With these principles in mind, the Court turns to Plaintiffs’ First

Amendment claims regarding the Communication and Photography Rules.

                                 i.    The Communication Rule

      State Defendants ask the Court to evaluate the Communication Rule under

the Anderson-Burdick framework for determining the constitutionality of an

election statute and not under the traditional First Amendment framework for

speech restrictions. However, they do not offer any binding authority for this

proposition, and the sole case they cite, Lichtenstein v. Hargett, 489 F. Supp. 3d

742, 777 (M.D. Tenn. 2020), does not support their argument. In determining the

appropriate inquiry in Lichtenstein, the court simply noted that the Anderson-

Burdick framework would be applicable if the challenged provision restricted

“expressive activity” but did not restrict “core political speech.” Id. (emphasis

added). That is not the case here because the Communication Rule implicates

speech, not merely expressive activity. As such, the Court will proceed with a


                                         17
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 18 of 39




First Amendment analysis.

      Under First Amendment jurisprudence, the Court must determine whether

the Communication Rule is content-based and in which kind of forum the rule

governs speech in order to select the appropriate level of review.

      As described in section I, supra, the Communication Rule prohibits

“monitors” and “observers” from “[c]ommunicating any information that they see

while monitoring the processing and scanning of the absentee ballots, whether

intentionally or inadvertently, about any ballot, vote, or selection to anyone other

than an election official who needs such information to lawfully carry out his or

her official duties.” O.C.G.A. § 21-2-386(a)(2)(B)(vii). The prefatory statement to

the rule separately establishes that the specified communications are prohibited

“[w]hile viewing or monitoring” the absentee ballot opening and scanning process.

Id. § 21-2-386(a)(2)(B).

      By its terms, the Communication Rule restricts speech based on the subject

matter. Monitors or observers are not permitted to disclose information regarding

“any ballot, vote, or selection” that they obtain during the election viewing and

monitoring process. Id. § 21-2-386(a)(2)(B)(vii). It is therefore content-based.

      The operation of the rule is, however, limited in two important respects: (i)

it applies only during the viewing or monitoring of the absentee ballot opening and


                                         18
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 19 of 39




scanning process and (ii) it consequently applies only in the physical space where

the ballot opening and scanning process is occurring (the “Ballot Processing

Room”). 8 Since the Ballot Processing Room is set aside specifically for that

purpose and is not traditionally or by designation a space for public

communication, it is a nonpublic forum. Cf. Mansky, 138 S. Ct. at 1886 (finding

that a polling place qualifies as a nonpublic forum). This means that a lower

standard of review applies, and the Communication Rule need only be reasonable

given the purpose of the forum. See id.

      In light of the confidential work that takes place in the Ballot Processing

Room, the legitimate state goal of preserving the integrity of the electoral process 9

and the Communication Rule’s narrow scope, the rule appears to be a reasonable



8
  State Defendants explained during oral argument that the process of opening and
scanning absentee ballots historically has occurred in a designated room where
participants are sequestered and are not permitted to communicate information
regarding the process to outsiders while the process is ongoing. Transcript of Oral
Argument, July 1, 2021, 42:3-10. SB 202 also refers to “the room” where the
process takes place and specifies additional requirements for conduct in that room,
including prohibiting the use of photographic or other recording devices therein.
O.C.G.A. § 21-2-386(a)(2)(B)(ii).
9
  See Rosario v. Rockefeller, 410 U.S. 752, 761 (1973) (stating that “[i]t is clear
that preservation of the integrity of the electoral process is a legitimate and valid
state goal”); Common Cause/Georgia v. Billups, 554 F.3d 1340, 1353 (11th Cir.
2009) (noting that a state “‘indisputably has a compelling interest in preserving the
integrity of its election process’” (quoting Purcell v. Gonzalez, 549 U.S. 1, 4
(2006))).

                                          19
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 20 of 39




restriction of speech that is appropriate for the forum in which it applies.

      State Defendants argue for an interpretation of the rule that would extend its

reach outside the Ballot Processing Room and until the polls close on election day.

Transcript of Oral Argument, July 1, 2021 (“Transcript”), 43:3-5, 44:1-4. They

contend that the legislature was “trying” to implement a “process to ensure that

vote counts would not be disclosed before the polls closed.” Id.

      Yet those provisions are not in the Communication Rule as drafted. 10 The

Supreme Court has reiterated “time and again that courts must presume that a

legislature says in a statute what it means and means in a statute what it says

there.” Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992). The Eleventh

Circuit has also directed that “‘courts should always begin the process of

legislative interpretation . . . where they often should end it as well, which is with

the words of the statutory provision.’” United States ex rel. Hunt v. Cochise

Consultancy, Inc., 887 F.3d 1081, 1088 (11th Cir. 2018) (quoting Harris v.

Garner, 216 F.3d 970, 972 (11th Cir. 2000)). Therefore, the Court is not at liberty

to broaden the scope of the rule and insert additional language based on what State



10
  The Tally Rules, which prohibit the estimating of absentee ballots cast before the
polls close on election day or while viewing or monitoring the absentee ballot
opening and scanning process, see section II(B)(1)(c)(iii), infra, appear to address
the concern regarding the premature disclosure of votes.

                                          20
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 21 of 39




Defendants assert the Georgia legislature may have intended or hoped to achieve.

      Based on the Court’s reading of the Communication Rule, Plaintiffs have

not demonstrated a substantial likelihood of success on the merits of their claim

that the Communication Rule violates the First Amendment.

                                ii.    The Photography Rules 11

      As described in section I, supra, the Photography Rules regulate what type

of ballot information a person may record. Therefore, both are content-based. See

Reed, 576 U.S. at 163.

      However, Photography Rule I necessarily applies only to polling stations

because it proscribes photographing or recording the face of an electronic ballot

marker while a ballot is being voted or while an elector’s votes are displayed on

the screen. 12 See O.C.G.A. § 21-2-568.2. Since a polling station is a nonpublic

forum, the lower reasonable standard of review applies to the Court’s analysis of



11
   The Eleventh Circuit has recognized that the right to photograph or videotape is
protected by the First Amendment. See, e.g., Smith v. City of Cumming, 212 F.3d
1332, 1333 (11th Cir. 2000) (agreeing that the plaintiffs had a First Amendment
right to photograph and videotape police conduct, subject to reasonable
restrictions); Blackston v. Alabama, 30 F.3d 117, 120 (11th Cir. 1994) (recognizing
a First Amendment right to tape record a public meeting).
12
   Another statute, O.C.G.A. § 21-2-413(e) (not part of SB 202 and not at issue
here), establishes a general ban on photography in a polling place while voting is
taking place. Therefore, Georgia law prohibits photography in a polling station of
both electronic ballot markers and paper ballots.

                                         21
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 22 of 39




Photography Rule I.

      Under this standard, the state of Georgia’s proffered interests in protecting

the secrecy of the ballot at the polling place and preventing fraud, including vote

payment schemes, provide a reasonable basis for the limited restriction on

photography and other forms of recording in that specific space. Accordingly,

Plaintiffs have not shown a substantial likelihood of success on the merits of their

claim as to Photography Rule I.

      Photography Rule II, on the other hand, is not limited in any way. Its broad

sweep prohibits any photography or recording of any voted ballot in public and

nonpublic forums alike. Id. State Defendants asserted during oral argument that

Photography Rule II even prohibits recording voted ballots for personal use (e.g., a

voter photographing his own absentee ballot at home for his files). Therefore, the

strict scrutiny level of review applies, and the government must show that

Photography Rule II is narrowly tailored to serve a compelling state interest.

      Even if the Court accepts State Defendants’ argument that Photography Rule

II serves the compelling interests of preserving ballot secrecy and preventing fraud,

they have neither argued that it is narrowly tailored to serve those interests nor

rebutted Plaintiffs’ assertion that the rule is a blanket prohibition on recording any

voted ballot under any circumstance.


                                          22
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 23 of 39




      By comparison, the Alabama election statute, which State Defendants offer

as an analogous regulation, reflects tailoring that is not evident here. For example,

that statute focuses on photography at a polling place and provides carveouts,

including for photography of a voter’s own ballot. See Ala. Code § 17-9-50.1.

      Based on the foregoing analysis, the Court finds that Plaintiffs are not

substantially likely to succeed on the merits of their First Amendment challenge to

Photography Rule I but are substantially likely to succeed as to Photography Rule

II.

                           b.     Undue Burden on the Right to Vote

      Plaintiffs allege that the Ballot Application and Observation Rules impose

an undue burden on their right to vote.

      “It is beyond cavil that ‘voting is of the most fundamental significance under

our constitutional structure.’” Burdick v. Takushi, 504 U.S. 428, 433 (1992)

(quoting Ill. Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 184 (1979)).

“But the right to vote is the right to participate in an electoral process that is

necessarily structured to maintain the integrity of the democratic system.” Id. at

441. Thus, “‘there must be a substantial regulation of elections if they are to be

fair and honest and if some sort of order, rather than chaos, is to accompany the




                                           23
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 24 of 39




democratic processes.’” Id. at 433 (quoting Storer v. Brown, 415 U.S. 724, 730

(1974)).

      In resolving a challenge to a state’s election laws, the court must: (i)

“consider the character and magnitude of the asserted injury to the rights protected

by the First and Fourteenth Amendments that the plaintiff seeks to vindicate;” (ii)

“identify and evaluate the precise interests put forward by the [s]tate as

justifications for the burden imposed by its rule;” (iii) “determine the legitimacy

and strength of each of those interests;” and (iv) “consider the extent to which

those interests make it necessary to burden the plaintiff’s rights.” Anderson v.

Celebrezze, 460 U.S. 780, 789 (1983). The analysis is not a “litmus-paper test”

and instead requires a “flexible” approach. Common Cause, 554 F.3d at 1352.

Any “[d]ecision . . . is very much a matter of degree, very much a matter of

considering the facts and circumstances behind the law, the interests which the

[s]tate claims to be protecting, and the interests of those who are disadvantaged by

the classification.” Storer, 415 U.S. at 730 (internal citations and punctuation

omitted). Ultimately, “there is ‘no substitute for the hard judgments that must be

made.’” Anderson, 460 U.S. at 789-90 (quoting Storer, 415 U.S. at 730).

      If the court finds that a plaintiff’s voting rights “are subjected to severe

restrictions, the regulation must be narrowly drawn to advance a state interest of


                                          24
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 25 of 39




compelling importance. But when [the law] imposes only reasonable,

nondiscriminatory restrictions . . . , the [s]tate’s important regulatory interests are

generally sufficient to justify the restrictions.” Burdick, 504 U.S. at 434 (internal

citation and punctuation omitted); see also Common Cause, 554 F.3d at 1354-55

(stating that where the burden is slight, “the state interest need not be ‘compelling

. . . to tip the constitutional scales in its direction’” (alteration in original) (quoting

Burdick, 504 U.S. at 439)).

       Nonetheless, even a slight burden “must be justified by relevant and

legitimate state interests ‘sufficiently weighty to justify the limitation.’” Crawford

v. Marion Cnty. Election Bd., 553 U.S. 181, 191 (2008) (quoting Norman v. Reed,

502 U.S. 279, 288-89 (1992)). Also, “a [s]tate may not choose means that

unnecessarily restrict constitutionally protected liberty.” Anderson, 460 U.S. at

806 (quoting Kusper v. Pontikes, 414 U.S. 51, 59 (1973)). “Precision of regulation

must be the touchstone in an area so closely touching our most precious freedoms.”

Id.

       The Court applies the reasoning of these cases to its analysis of whether the

Ballot Application and Observation Rules impose an undue burden on Plaintiffs’

right to vote.




                                            25
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 26 of 39




                                 i.     The Ballot Application Rule

      Voters have sixty-seven days to request an absentee ballot for a general

election and seventeen days after a general election to request a runoff election

absentee ballot. 13 While the Court recognizes that these application windows,

especially for runoff elections, may inconvenience some voters who—for one

reason or another—do not meet the deadline, those voters have other options, such

as early in-person or election day in-person voting. If they cannot use the alternate

options, they can reasonably be expected to exercise diligence to request a ballot

within the more than two-month window for general elections and the more than

two-week window for runoff elections. 14 See New Ga. Project v. Raffensperger,

976 F.3d 1278, 1281-82 (11th Cir. 2020) (describing—in the context of the

absentee ballot return deadline—the “numerous avenues [available in Georgia] to

mitigate chances that voters will be unable to cast their ballots” and stating that



13
   The Ballot Application Rule provides that an application for an absentee ballot
must be made no earlier than seventy-eight days or later than eleven days prior to
election day, O.C.G.A. § 21-2-381(a)(1)(A), so the absentee ballot application
window for a general election is sixty-seven days. Since a runoff election is
scheduled twenty-eight days after the general election, id. § 21-2-499(b), and the
absentee ballot must be requested no later than eleven days prior to the election,
the application window for a runoff election is seventeen days.
14
   An elector confined in a hospital may also apply for an absentee ballot on the
day of the election or during the ten-day period immediately preceding the
election. See O.C.G.A. § 21-2-384(a)(4).

                                          26
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 27 of 39




voters must “take reasonable steps and exert some effort” to comply with the

deadline). Therefore, Plaintiffs have not demonstrated that they are substantially

likely to show that the allotted time to request an absentee ballot imposes a severe

burden on the right to vote. 15

      State Defendants explained during oral argument that the Ballot Application

Rule is necessary because the late issuance of absentee ballots poses administrative

burdens on election officials, and the deadline addresses the legislature’s concern

that absentee ballots issued too close to election day may not allow sufficient time

for their return by the deadline and may therefore prevent the respective votes from

being counted. Transcript, 53:6-14. These appear to be strong, legitimate reasons

that justify and outweigh whatever slight burden the application windows may

impose on voters. It is not the role of the courts or Plaintiffs to dictate election




15
  Intervenor Defendants have not cited any binding authority for their position that
the Supreme Court’s opinion in McDonald v. Board of Election Commissioners,
394 U.S. 802, 807-08 (1969), which states that there is no right to an absentee
ballot, essentially requires the Court to summarily dispose of Plaintiffs’ claims as
to the Ballot Application Rule or to ignore the undue burden analysis the Supreme
Court later developed in Anderson and Burdick. As set forth above, the Anderson-
Burdick framework requires the Court to evaluate the type of burden imposed by
the challenged provisions and apply the level of review that corresponds to that
burden. See Anderson, 460 U.S. at 789 (“Only after weighing [the designated]
factors is the reviewing court in a position to decide whether the challenged
provision is unconstitutional.”).

                                           27
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 28 of 39




policy to legislatures, 16 and elected officials should be permitted leeway to address

potential deficiencies in the electoral process, so long as the response is reasonable

and does not impose a severe burden on constitutionally protected rights. See

Munro v. Socialist Workers Party, 479 U.S. 189, 195-96 (1986).

      Consequently, Plaintiffs have not shown a substantial likelihood of success

on the merits of this claim.

                                 ii. The Observation Rule

      The Observation Rule prohibits a person from “intentionally” observing an

elector while that elector is casting a ballot “in a manner that would allow [the]

person to see for whom or what the elector is voting.” O.C.G.A. § 21-2-568.1. At

the heart of Plaintiffs’ challenge is a concern that voters may inadvertently violate,

or would be improperly accused of violating, the rule given the normal layout of

polling stations and the size and brightness of the voting touchscreens. Plaintiffs

reach this conclusion because they read the Observation Rule’s intent requirement

as applicable only to the act of observing the elector and not to the manner in

which the elector is observed.

      By its plain words, however, the rule does not make such a distinction. The



16
  Plaintiffs contend that the application deadline should be only a “couple days”
prior to election day. Transcript, 70:7-16

                                          28
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 29 of 39




intent requirement naturally excludes inadvertent viewing and applies only if a

person intentionally attempts to see for whom an elector is voting. Plaintiffs’

reading of the rule does not square with the text.

      Because the Observation Rule does not extend to inadvertent actions, it is

unlikely that Plaintiffs can show that it imposes a severe burden on their right to

vote. Therefore, the state’s legitimate interests in protecting the secrecy of the

balloting process and upholding the integrity of elections are likely sufficient to

justify whatever slight burden may exist. Plaintiffs thus have not carried their

burden to show that they are substantially likely to prevail on their challenge to the

Observation Rule. 17

                           c.    Void for Vagueness

      Plaintiffs contend that the Observation, Communication and Tally Rules

violate the due process requirements of the Fourteenth Amendment because they

are impermissibly vague.

      “Generally, the void for vagueness doctrine encompasses ‘at least two

connected but discrete due process concerns: first, that regulated parties should

know what is required of them so they may act accordingly; second, precision and


17
  Plaintiffs’ argument regarding the potential for arbitrary enforcement of the rule
or the improper use of the rule to target political opponents is addressed below in
connection with their vagueness argument. See section II(B)(1)(c)(i), infra.

                                          29
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 30 of 39




guidance are necessary so that those enforcing the law do not act in an arbitrary or

discriminatory way.’” Wollschlaeger v. Governor of Fla., 848 F.3d 1293, 1320

(11th Cir. 2017) (quoting FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253

(2012)); see also Kolender v. Lawson, 461 U.S. 352, 357 (1983) (stating that the

vagueness doctrine “requires that a penal statute define the criminal offense with

sufficient definiteness that ordinary people can understand what conduct is

prohibited and in a manner that does not encourage arbitrary and discriminatory

enforcement”).

      In Kolender, the Supreme Court found that a statute requiring citizens to

submit “credible and reliable” identification that provided “reasonable assurance”

of authenticity was impermissibly vague because it contained “no standard”

regarding how it could be satisfied and rather “vest[ed] virtually complete

discretion in the hands of the police to determine whether [the requirements were

met.]” 461 U.S. at 358, 359.

      The vagrancy statute in Papachristou v. City of Jacksonville, which, among

other things, regulated when and under what conditions a person may stand or

stroll on city streets, was similarly unconstitutional because it provided “no

standards governing the exercise of the discretion [it] granted” and thereby

“permit[ted] and encourage[d] an arbitrary and discriminatory enforcement of the


                                         30
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 31 of 39




law.” 405 U.S. 156, 170 (1972). The additional concern there was that the law

“furnish[ed] a convenient tool for ‘harsh and discriminatory enforcement by local

prosecuting officials, against particular groups deemed to merit their displeasure.’”

Id. (quoting Thornhill v. Alabama, 310 U.S. 88, 97-98 (1940)).

      Nevertheless, the Supreme Court has cautioned that “[t]he root of the

vagueness doctrine is a rough idea of fairness.” Colten v. Kentucky, 407 U.S. 104,

110 (1972). Therefore, “[i]t is not a principle designed to convert into a

constitutional dilemma the practical difficulties in drawing criminal statutes both

general enough to take into account a variety of human conduct and sufficiently

specific to provide fair warning that certain kinds of conduct are prohibited.” Id.

      These cases guide the Court’s analysis of Plaintiffs’ claims that the

Observation, Communication and Tally Rules are impermissibly vague.

                                 i.     The Observation Rule

      As the Court explained in section II(B)(1)(b)(ii), supra, the Observation

Rule is clear in its prohibition of the intentional viewing of an elector in a manner

that would allow the elector’s votes to be seen. Thus, contrary to Plaintiffs’

assertion, the rule’s language provides fair warning as to what conduct is

prohibited and therefore satisfies the first prong of the vagueness test.

      The second prong of the analysis, which requires the rule to establish a clear


                                          31
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 32 of 39




standard for enforcement, might be a closer question. The Observation Rule does

vest discretion in polling station workers to determine when a person is

intentionally viewing an elector in a manner that would cause the elector’s vote to

be seen. But while it is possible that such discretion could lead to arbitrary or

discriminatory enforcement, the rule’s intent requirement addresses those

concerns. See Gonzales v. Carhart, 550 U.S. 124, 149 (2007) (noting that where

“intent . . . must be proved to impose liability,” the “scienter requirements alleviate

vagueness concerns”); Grayned v. City of Rockford, 408 U.S. 104, 114 (1972)

(finding that a noise ordinance was not impermissibly vague, despite the discretion

it afforded police officers, in part because the statute required that the prohibited

acts be “‘willfully’ done”); United States v. Waymer, 55 F.3d 564, 568 (11th Cir.

1995) (“‘A statutory requirement that an act must be willful or purposeful may not

render certain, for all purposes, a statutory definition of the crime which is in some

respects uncertain. But it does relieve the statute of the objection that it punishes

without warning an offense of which the accused was unaware.’” (quoting United

States v. Conner, 752 F.2d 566, 574 (11th Cir. 1985))). Accordingly, the rule

satisfies the second prong of the vagueness test.

      For these reasons, Plaintiffs have not demonstrated a substantial likelihood

of success on their argument that the Observation Rule is unconstitutionally vague.


                                          32
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 33 of 39




                                 ii.    The Communication Rule

      Under the Communication Rule, disclosure of information “about any ballot,

vote, or selection to anyone other than an election official who needs such

information” is not permitted “[w]hile viewing or monitoring” the absentee ballot

opening and scanning process. O.C.G.A. § 21-2-386(a)(2)(B)(vii). The Court also

explained in section II(B)(1)(a)(i), supra, that the rule applies only in the Ballot

Processing Room. Because the rule specifically describes what type of

communication is prohibited as well as during what time and to whom such

information may not be provided, it provides both fair warning regarding the

proscribed conduct and clear guidance for enforcement purposes.

      The Court is not persuaded by Plaintiffs’ argument that the rule is vague

simply because a “zealous State Election Board investigator or prosecutor” could

interpret it to prohibit communications outside the Ballot Processing Room. Pls.’

Br. 16, ECF No. 15-1. That interpretation would not pass muster because it is

contrary to the plain words of the statute.

      In sum, the Communication Rule is not the type of standard-less regulation

that courts find to be impermissibly vague, and Plaintiffs therefore have not shown

that they are substantially likely to succeed on the merits of this claim.




                                          33
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 34 of 39




                                  iii.   The Tally Rules

      The Tally Rules prohibit the tallying, tabulating or estimating of absentee

ballots cast before the polls close on election day (Tally Rule I), O.C.G.A. § 21-2-

386(a)(2)(A), or while viewing or monitoring the absentee ballot opening and

scanning process (Tally Rule II), id. § 21-2-386(a)(2)(B)(vi).18

      Here also, the language of the rules is direct in what conduct is proscribed:

counting or estimating of absentee ballots cast prior to the closing of the polls on

election day or during the absentee ballot viewing and monitoring process.

Therefore, Plaintiffs are not substantially likely to show that the rules fail to

provide fair warning regarding prohibited conduct. Nor are they substantially

likely to show that the rules encourage arbitrary enforcement.

      The Court disagrees with Plaintiffs’ argument that the Tally Rules punish

“pure thought” and inherently lack any “observable or objective indicia of criminal

conduct.” Pls.’ Br. 17, 19, ECF No. 15-1. To the contrary, writing down a tally or

estimate of the number of ballots cast is an observable act that would violate the

rules. 19 And such objective conduct, rather than mere mental thought, would be


18
   Although similar in language, Tally Rule II applies specifically to election
monitors or observers, whereas Tally Rule I encompasses all persons engaged in
the absentee ballot opening and scanning process.
19
   Plaintiffs mentioned but did not develop an argument that prohibiting
communications regarding ballot estimates would implicate the First Amendment,

                                           34
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 35 of 39




necessary for enforcement. See United States v. Oviedo, 525 F.2d 881, 884 (5th

Cir. 1976) (noting that our jurisprudence does not permit the punishment of a

person’s “thoughts, desires, or motives, through indirect evidence, without

reference to any objective fact”). 20

      For these reasons, Plaintiffs have not demonstrated that they are

substantially likely to succeed on the merits of this claim.

                    2.     Irreparable Harm

      The Court will address the irreparable injury, balance of the equities and

public interest prongs only with respect to Photography Rule II because Plaintiffs

have not shown that they are substantially likely to succeed on the merits of their

challenge to the other provisions. See Siegel v. LePore, 234 F.3d 1163, 1176 (11th

Cir. 2000).

      “A showing of irreparable injury is the ‘sine qua non of injunctive relief.’”

Id. (quoting Ne. Fla. Chapter of Ass’n of Gen. Contractors v. City of


so the Court does not address it. See Jones v. Bank of Am., N.A., 564 F. App’x
432, 434 (11th Cir. 2014) (agreeing with the district court’s conclusion that “when
a party fails to respond to an argument or otherwise address a claim, the [c]ourt
deems such argument or claim abandoned” (alteration in original) (quoting Hudson
v. Norfolk S. Ry. Co., 209 F. Supp. 2d 1301, 1324 (N.D. Ga. 2001))).
20
   “[D]ecisions of the United States Court of Appeals for the Fifth Circuit . . .
handed down by that court prior to the close of business on [September 30, 1981],
shall be binding as precedent in the Eleventh Circuit.” Bonner v. City of Prichard,
661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).

                                          35
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 36 of 39




Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990)). Even if a plaintiff can show

a substantial likelihood of success on the merits, “the absence of a substantial

likelihood of irreparable injury would, standing alone, make preliminary

injunctive relief improper.” Id.; see also City of Jacksonville, 896 F.2d at 1285

(declining to address all elements of the preliminary injunction test because “no

showing of irreparable injury was made”).

      The irreparable injury sufficient to satisfy the burden “must be neither

remote nor speculative, but actual and imminent.” Siegel, 234 F.3d at 1176

(quoting City of Jacksonville, 896 F.2d at 1285). In the context of constitutional

claims, it is well-settled that “[t]he loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Elrod v.

Burns, 427 U.S. 347, 373 (1976); see also City of Jacksonville, 896 F.2d at 1285-

86 (noting that an ongoing violation of First Amendment rights constitutes

irreparable injury).

      The parties devoted little time in their briefs and during oral argument to the

issue of irreparable harm. Plaintiffs assert that this prong is satisfied because they

have alleged constitutional harm, and State Defendants assert (without any

authority) that no irreparable injury exists because they contend Plaintiffs have not

alleged an intent to violate the challenged provisions.


                                          36
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 37 of 39




      Because Plaintiffs have shown a substantial likelihood of success on their

claim that Photography Rule II violates their First Amendment rights, they have

also carried their burden to show that they would suffer irreparable harm should an

injunction not issue with respect to that rule. The second factor of the preliminary

injunction test is therefore satisfied with respect to Photography Rule II.

                    3.    Balance of the Equities and Public Interest

      The Court combines its analysis of the final two factors—balance of the

equities and the public interest—because “where the government is the party

opposing the preliminary injunction, its interest and harm merge with the public

interest.” Swain v. Junior, 958 F.3d 1081, 1091 (11th Cir. 2020).

      The parties’ arguments under these prongs are similarly cursory. Plaintiffs

argue that the balance of equities weighs strongly in their favor given the important

First Amendment rights at stake. They also maintain that there is no public

detriment to enjoining the challenged provisions since other adequate laws exist

that would advance State Defendants’ interests without impinging on Plaintiffs’

constitutional rights.

      State Defendants and Intervenor Defendants, on the other hand, focus solely

on the timing of injunctive relief in light of upcoming elections and Plaintiffs’

alleged lack of diligence in bringing their claims.


                                          37
        Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 38 of 39




        Since Plaintiffs have shown a substantial likelihood of success on the merits

of their claim that Photography Rule II violates their First Amendment rights, the

Court finds that the threatened injury to Plaintiffs outweighs any potential harm an

injunction may cause to State Defendants. This is particularly true where other

election statutes, including O.C.G.A. § 21-2-579(1), which prohibits voters from

allowing their ballot to be seen for fraudulent purposes, and O.C.G.A. § 21-2-

413(e), which generally bans photography in a polling place, advance the interests

underlying Photography Rule II.

        Further, an injunction with respect to Photography Rule II would not be

adverse to the public interest because it would simply enjoin the enforcement of a

rule that is substantially likely to be found unconstitutional.

        Although the Court’s opinion denying injunctive relief regarding the July 13,

2021 runoff elections, ECF No. 37, cited the timing and diligence considerations

set forth in Purcell, 549 U.S. at 5-6, those concerns are much less significant today

and do not militate against an injunction. The next scheduled elections are not

until September 21, 2021, and early voting for those elections has not yet begun.

        Finally, an injunction enjoining the enforcement of Photography Rule II is

unlikely to affect the administration of the election or cause voter confusion at this

time.


                                          38
       Case 1:21-cv-02070-JPB Document 49 Filed 08/20/21 Page 39 of 39




      For all these reasons, the Court finds that the third and fourth prongs of the

preliminary injunction test (balance of the equities and the public interest) are

satisfied with respect to Photography Rule II.

      III.   CONCLUSION

      Having reviewed and fully considered the papers and evidence submitted in

connection with Plaintiffs’ Motion for Preliminary Injunction (ECF No. 15), the

Court GRANTS the Motion with respect to Photography Rule II only and

DENIES it in all other respects. State Defendants are hereby enjoined from

enforcing Photography Rule II until further order of the Court.

      The Court recognizes that a preliminary injunction is an extraordinary

remedy that should be granted sparingly, especially when it enjoins enforcement of

a statute, but finds it is appropriate here given the constitutional rights at stake and

Plaintiffs’ satisfaction of the requisite burden.

      SO ORDERED this 20th day of August, 2021.




                                           39
